Citation Nr: 1027727	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to service connection for diabetes.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a multiple joint 
disorder involving the right wrist, bilateral ankles, and right 
shoulder.

3.  Entitlement to service connection for a spinal disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to April 
1987.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a November 2000 Board decision, the Board reopened the 
Veteran's claim of entitlement to service connection for diabetes 
and denied the claim on the merits.  The Veteran appealed the 
November 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), which, in April 2001, 
vacated the Board's November 2000 decision with respect to the 
claim for service connection for diabetes, and remanded the claim 
to the Board for further development and adjudication.  
Consequently, in June 2003, the Board remanded the case to the RO 
for compliance with the Court's Order.  

In a February 2006 Board decision, the Board again denied 
entitlement to service connection for diabetes.  The Veteran 
again appealed the Board's decision to the Court, which by a 
January 2008 Memorandum Decision vacated and remanded to the 
Board that part of the Board decision that denied entitlement to 
service connection for diabetes.  In September 2008 and in 
November 2009, the Board remanded the claim to the RO for 
compliance with the Court's January 2008 Memorandum Decision.

Recently, the Veteran's representative has inquired as to the 
status as to four additional claims contended to be on appeal, 
most recently in letters dated in January 2010 and February 2010.  
In a letter dated in January 2010, the RO responded that a review 
of the Veteran's claims file indicated that the only claim 
pending at this time is his appeal for service connection for 
diabetes mellitus, and that there were no additional active 
claims pending.  For the reasons set forth below, the Board finds 
otherwise.  

Jurisdiction of the Board on the claim of entitlement to service 
connection for a spinal disability arises from a notice of 
disagreement received in November 1997 with the September 1997 RO 
rating decision on appeal, issuance of a statement of the case in 
February 1998, and receipt of a VA Form 9 in March 1998; while as 
to the remaining issues on appeal the Board's jurisdiction arises 
from a March 1998 notice of disagreement with the rating decision 
issued in September 1997, a supplemental statement of the case 
issued in March 1998, and a substantive appeal received in May 
1998.  See 38 U.S.C.A. §§ 7014, 7105; 38 C.F.R. § 20.101.  The 
appeals were first administratively certified to the Board in 
June 1998; and a Board hearing with a Member no longer with the 
Board was held in June 2000.

These issues were first addressed by the Board in a decision 
dated in November 2000.  In that decision the Board remanded the 
claim of entitlement to service connection for a spinal disorder, 
and denied service connection for hypertension, service 
connection for multiple joint conditions to include a right 
wrist, right ankle, left ankle and right shoulder conditions, and 
an increased evaluation for residuals of a right knee injury with 
early degenerative arthritis.  The Board's denial of these latter 
three claims was vacated and remanded to the Board by an Order of 
the Court dated in April 2001.

The claims were remanded by the Board to the RO in June 2003 and 
February 2006.  In July 2007 the RO in Roanoke, Virginia, issued 
a supplemental statement of the case (SSOC) on the issues of 
entitlement to 1) service connection for hypertension; 2) service 
connection for multiple joint conditions to include a right 
wrist, right ankle, left ankle and right shoulder conditions; 3) 
service connection for a spinal disorder; and 4) evaluation for 
residuals of a right knee injury with early degenerative 
arthritis, currently evaluated as 20 percent disabling; and in 
October 2007 the RO issued another SSOC on the issue of 
entitlement to a spinal disorder only.

A lack of focus as to adjudication of the above four enumerated 
appealed claims appears to have occurred as a result of the lack 
of administrative certification of the appeals to the Board since 
they were remanded by the Board in February 2006; the Court's 
vacatur and remand of the Board's decision as to service 
connection for diabetes in January 2008; and transfer of the 
Veteran's claims file from the Roanoke, Virginia, RO to the 
Winston-Salem, North Carolina, RO in late 2008 or early 2009.  
The Board notes, for example, that the December 2007 
representative's response to the July 2007 and October 2007 SSOCs 
was associated with the claims file only after the issuance of 
the Board's September 2008 remand of the claim for service 
connection for diabetes in response to the Court's January 2008 
vacatur and remand of that aspect of the Board's February 2006 
decision.

As points of clarification, the claim for service connection for 
hypertension was reopened and remanded by the Board in February 
2006, and the issue of entitlement to service connection for left 
knee disability is no longer on appeal as this claim was granted 
by the RO in August 2007.  The issues on appeal have been 
recharacterized accordingly.
 
The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In its November 2009 remand of the Veteran's claim for service 
connection for diabetes, the Board requested that that the 
Veteran be afforded a corrective VA examination regarding the 
matter of whether the Veteran's diabetes began during service or 
within one year of discharge from service, or was related to any 
incident of service.  The Board directed that the claims 
file and a copy of the remand would be made available to 
the examiner, who would acknowledge receipt and review of 
these materials in any report generated as a result of the 
remand.  The request that the claims file be reviewed was of 
particular importance because the Veteran's attorney had noted 
that the Court of Appeals for Veterans Claims decision associated 
with the claims file as of the date of a January 2009 examination 
was not for the correct claimant and therefore contained factual 
information that was incorrect and misleading in the context of 
adjudication of the Veteran's claim for service connection for 
diabetes.

In the section of the December 2009 VA diabetes mellitus 
examination entitled "review of records," however, it is 
indicated that the claims file was "not requested," but rather 
medical records consisting of local VA records and remote data 
were reviewed.  Additionally, the examiner did not provide an 
opinion as to whether the Veteran had diabetes mellitus within 
one year after discharge from active service.  Corrective action 
should be taken, to include forwarding the claims file to the 
examiner for review, and a request for a specific opinion as to 
whether the Veteran had diabetes within one year after discharge 
from active service.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) ("a remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.").

Also in its Board remand, the Board requested a VA eye 
examination for the purpose of determining whether, based on 
vision problems during service, there was evidence that the 
Veteran had diabetes that began during service or was related to 
any incident of service, or that began within one year after 
discharge from active service.  The eye examiner opined no more 
than that "[t]he claims file evidence does not indicate diabetic 
eye diagnoses during military service."  This is not 
sufficiently responsive to the Board's question and is not 
sufficient for the purpose of adjudication of the Veteran's claim 
for service connection for diabetes.  Further, the examiner did 
not provide an opinion as to whether the Veteran had diabetes 
within one year of discharge from active service.  The claims 
file should be returned to the examiner for a corrective addendum 
opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2009 Board remand, the Board specifically 
directed, pursuant to a direct request from the Veteran's 
representative, that the RO consider in its adjudication of the 
claim a report received from the Veteran's attorney in September 
2009, and issued by the National Institutes of Health, entitled 
Diabetic Neuropathies: The Nerve Damage of Diabetes.  However, a 
review of the December 2009 SSOC reflects that the RO did not 
consider this evidence.  As the representative declined to waive 
initial consideration of this evidence by the RO, issuance of an 
SSOC that includes consideration of this evidence is required.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 19.31.

In response to the contention of the Veteran's representative in 
January 2010 that there are four additional claims, other than 
service connection for diabetes, in appellate status, the RO 
informed the representative by a January 2010 letter that the 
only active pending claim was that of entitlement to service 
connection for diabetes.  As discussed at length in the 
introduction section above, the Board finds that, in accord with 
the representative's contention, it does have appellate 
jurisdiction over the following four additional claims: 1) 
whether new and material evidence had been received to reopen a 
claim of entitlement to service connection for a multiple joint 
disorder involving the right wrist, bilateral ankles, and right 
shoulder; 2) entitlement to service connection for hypertension; 
3) entitlement to service connection for a spinal disorder, and 
4) entitlement to a rating in excess of 20 percent for right knee 
disability.  

No action has been taken on these four additional appealed claims 
since issuance of SSOCs in July 2007 and October 2007, even after 
the receipt of a response to the SSOCs from the Veteran's 
representative in December 2007.  The Veteran's representative 
requested in her December 2007 letter that she be forwarded 
copies of relevant evidence contained in the supplemental 
statements of the case.  In February 2010, the Veteran's 
representative wrote to RO and alleged that the RO had never 
responded to a December 2007 request for copies of records in the 
claims file pertaining to these claims and identified in 
supplemental statements of the case.   The RO should provide the 
representative copies of any such evidence.  Further, the RO must 
conduct any necessary further development and adjudication, issue 
an SSOC, and, to the extent the benefits sought on appeal are not 
granted, recertify the issues to the Board for further appellate 
consideration.  See generally 38 C.F.R. Parts 19 and 20.

Recent VA examination reports make multiple references to recent 
medical treatment that may be relevant to the Veteran's claims, 
but records of this treatment are not associated with the claims 
files.  The RO should seek to obtain all relevant records of 
treatment not currently associated with the claims file.  See 38 
U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
relevant records of VA and non-VA health care 
providers who have treated his hypertension, 
diabetes, disability of the right knee, and 
disability of the ankles, right wrist, right 
shoulder, and spine.  

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain all relevant records that have 
not been previously obtained from each health 
care provider the Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.
  
2.  Once all available medical records have 
been received, forward the claims file to the 
VA examiner who conducted the VA diabetes 
mellitus examination in December 2009.

The following considerations will govern the 
preparation of an addendum report to the 
December 2009 examination:

(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) The examiner must provide an opinion as 
to whether the Veteran's diabetes had its 
onset during active service or within one 
year of active service, or is otherwise 
related to any incident of service.  

(c) The report must include a direct 
opinion as to whether the Veteran had 
diabetes mellitus within one year after 
discharge from active service.

(d) The examiner will be informed that a 
January 2008 17-page Memorandum Decision of 
the Court of Appeals for Veterans Claims 
(Court), associated with the claims file in 
September 2009, is the Court decision that 
pertains to this appeal; and that a 4-page 
January 2008 Memorandum Decision of the 
Court, previously associated with the claims 
file, does not pertain to the Veteran in 
this case or to this appeal.    

(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(f) The examiner must reference the 
purpose of the examination in the 
conclusion section of his report--to 
determine whether the Veteran's diabetes 
had its onset during active service or 
within one year of active service, or is 
otherwise related to any incident of 
service.

3.  Once all available medical records have 
been received, forward the claims file to the 
VA examiner who conducted the VA eye 
examination in December 2009.

The following considerations will govern the 
preparation of an addendum report to the 
December 2009 examination:

(a) The claims file and a copy of this remand 
will be made available to the examiner, who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

(b) The eye examiner will specifically 
address whether the evidence and history of 
eye disease during service is relevant in 
answering the question of whether the 
Veteran's diabetes had its onset during 
active service or within one year of active 
service, or is otherwise related to any 
incident of service.

(c) The report must include a direct 
opinion as to whether the Veteran had 
diabetes mellitus within one year after 
discharge from active service.

(d) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(e) The examiner must reference the purpose 
of the examination in the conclusion section 
of his report--to determine whether the 
Veteran's diabetes had its onset during 
active service or within one year of active 
service, or is otherwise related to any 
incident of service.

4.  The RO should respond to December 2007 
letter of the Veteran's representative 
prepared in response to SSOCs issued in July 
2007 and October 2007.  The RO must respond 
to all reasonable requests, including that 
the RO provide copies of relevant evidence 
listed in SSOCs, contained in the 
representative's December 2007 and later 
letters.    

5.  When the actions requested have been 
completed, the RO should undertake any other 
indicated development, deemed appropriate 
under the law, and then readjudicate the 
issue of entitlement to service connection 
for diabetes.

(a) The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that an 
examination report does not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.  

(b) Readjudication should include 
consideration of all newly received 
evidence, including a report received 
from the Veteran's attorney in September 
2009, and issued by the National 
Institutes of Health, entitled Diabetic 
Neuropathies: The Nerve Damage of 
Diabetes.  

(c) If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished an SSOC 
and afforded an opportunity to respond.  

(d) Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



